UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7909



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE ALBERT DANGERFIELD, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-98-
212-AMD, CA-01-1730-AMD)


Submitted:   March 15, 2002                 Decided:   April 1, 2002


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


George Albert Dangerfield, Jr., Appellant Pro Se.        Philip S.
Jackson, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Albert Dangerfield, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See United States v. Dangerfield,

Nos. CR-98-212-AMD, CA-01-1730-AMD (D. Md. Oct. 3, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2